                             UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

                                      PORTLAND DIVISION



 THE ESTATE OF MARJORY GAIL
 THOMAS OSBORN-VINCENT,

                        Plaintiff,                              Case No. 3:16-cv-02305-YY

 v.                                                             OPINION AND ORDER

 AMERIPRISE FINANCIAL SERVICES,
 INC., a Delaware corporation; and
 RIVERSOURCE LIFE INSURANCE
 COMPANY, a Minnesota corporation,

                        Defendants.


YOU, Magistrate Judge:

       Defendants move the court to order plaintiff and nonparty witness William Osborn

(“Osborn”) to show cause why they should not be held in contempt for failing to comply with a

court order, to compel Osborn to sit for a deposition, to extend related discovery deadlines, and

to award defendants’ related attorney’s fees and costs. Mot. Order Show Cause 2, 9, ECF #164.

The court finds this matter suitable for decision without oral argument under LR 7-1(d)(1). For

the reasons set forth below, the motion is denied in part and granted in part.




1 – OPINION AND ORDER
I.     Undisputed Facts1

       The parties tentatively agreed to hold Osborn’s deposition on June 20, 2019. Decl. Hans

Huggler ¶¶ 3-5, ECF #165. However, on May 31, 2019, defendants (and others) filed a motion

to enforce the Benacquisto class action settlement in the District of Minnesota. See Motion to

Enforce Class-Action Settlement and Final Order and Judgment, Benacquisto, et al. v. American

Express Fin, et al., 0:00-cv-01980-DSD-ECW (D. Minn. Aug. 21, 2000), ECF #603. Thereafter,

counsel in this case argued with each other about noticing Osborn’s deposition, and ultimately

defendants personally served Osborn with a subpoena on June 11, 2019. Huggler Decl. ¶¶ 6-8,

Ex. 6, ECF #165. Osborn told defendants that he “object[ed] to the subpoena.” Id., Ex. 7, at 1-2,

6-7, ECF #165. He reasoned that, if the District of Minnesota granted defendants’ newly filed

motion to enforce the Benacquisto settlement, it could render this action moot or even expose

plaintiff to sanctions from the Minnesota court, so it made sense to postpone the deposition until

after that motion is resolved. Id. at 1-2, 7. Defendants responded that the July 1, 2019 discovery

deadline in this action was rapidly approaching and they would seek appropriate relief from the

court if Osborn did not comply with the subpoena. Id. at 6. Osborn represented that he would

“attend and give his deposition, but only upon a date that is mutually workable for both of our

offices, and that takes into account [defendants’] efforts in Minnesota.” Id. at 5. Plaintiff’s

counsel also expressed the challenges of securing Minnesota counsel and responding to the

Minnesota motion while maintaining his current workload. Id.




1
 Plaintiff and Osborn do not dispute defendants’ version of the facts, see Resp. Mot. Order
Show Cause 3, ECF #169, so the court cites almost exclusively to defendants’ supporting
materials even though plaintiff and Osborn provide duplicate exhibits. See Decl. Roy Thompson
¶¶ 3-4, Exs. 2-3 (offering same set of email exchanges between counsel).


2 – OPINION AND ORDER
II.    Relevant Law

       Federal Rule of Civil Procedure 45(g) provides that the court “may hold in contempt a

person who, having been served, fails without adequate excuse to obey the subpoena or an order

related to it.” The rule is permissive. “If the deponent disobeys the subpoena, the district court

can hold the deponent in contempt.” Sali v. Corona Reg’l Med. Ctr., 884 F.3d 1218, 1222 (9th

Cir. 2018) (citing FRCP 45(g)) (emphasis added). “The district court has wide latitude in

determining whether there has been a contemptuous defense of its order.” Stone v. City & Cty. of

S.F., 968 F.2d 850, 856 (9th Cir. 1992), as amend. on den. of reh’g (Aug. 25, 1992) (citation and

quotation marks omitted)).

       “In civil litigation, it would be rare for a court to use contempt sanctions without first

ordering compliance with a subpoena, and the order might not require all the compliance sought

by the subpoena.” FRCP 45 advisory committee notes to the 2013 amendment. Generally,

“[c]ontempt proceedings are instituted by the issuance of an order to show cause why a contempt

citation should not issue and a notice of a date for the hearing.” Alcalde v. NAC Real Estate Invs.

& Assignments, Inc., 580 F. Supp. 2d 969, 971 (C.D. Cal. 2008).

       As “a civil contempt proceeding is a trial within the meaning of [Rule] 43(a) rather than a

hearing on a motion within the meaning of [Rule 43(e),] the issues may not be tried on the basis

of affidavits.” Pennwalt Corp. v. Durand-Wayland, Inc., 708 F.2d 492, 495 (9th Cir. 1983)

(quoting Hoffman ex rel N.L.R.B. v. Beer Drivers & Salesmen’s Local Union No. 888, 536 F.2d

1268, 1277 (9th Cir. 1976)) (quotation marks omitted). However, when the material facts are

undisputed, the court need not conduct an evidentiary hearing. See Hoffman, 536 F.2d at 1277

(“A trial court may in a contempt proceeding narrow the issues by requiring that affidavits on file

be controverted by counter-affidavits and may thereafter treat as true the facts set forth in




3 – OPINION AND ORDER
uncontroverted affidavits.”); Scruggs v. Vance, No. 2:06-CV-0633 KJM KJN, 2011 WL

6368297, at *15 (E.D. Cal. Dec. 19, 2011) (“where the affidavits offered in support of a finding

of contempt are uncontroverted, a full evidentiary hearing is not essential to due process[,] and

the trial court may treat the facts set forth in the uncontroverted affidavits as true”) (citing

Peterson v. Highland Music, 140 F.3d 1313, 1324 (9th Cir. 1998)); e.g., United States v. Lonnen,

No. 1:15MC44, 2016 WL 4194243, at *5 (M.D.N.C. Aug. 8, 2016) (citing Hoffman and granting

a motion for civil contempt on uncontroverted affidavits and issuing an arrest warrant).

        “The party moving for contempt bears the burden of establishing by clear and convincing

evidence that the contemnor has violated a specific and definite order of the court.” Bademyan v.

Receivable Mgmt. Servs. Corp., No. CV 08-00519-MMM (RZx), 2009 WL 605789, at *2 (C.D.

Cal. Mar. 9, 2009) (collecting cases). “Once the moving party shows by clear and convincing

evidence that the contemnor has violated a specific and definite order of court, the burden shifts

to the contemnor to demonstrate that he or she took every reasonable step to comply, and to

articulate reasons why compliance was not possible.” Id. (collecting cases).

III.    Discussion

        Here, as the parties do not dispute any material facts, the court need not hold an

evidentiary hearing. Hoffman, 536 F.2d at 1277; Lonnen, 2016 WL 4194243, at *5; Scruggs,

2011 WL 6368297, at *15. The court, therefore, resolves the motion on the uncontroverted

affidavits.

        Even assuming defendants have met their burden of establishing by clear and convincing

evidence that Osborn refused to comply with a valid subpoena commanding his attendance and

testimony, and even assuming Osborn has failed to demonstrate that he took every reasonable

step to comply with the subpoena or to articulate reasons why compliance was not possible, the




4 – OPINION AND ORDER
court declines to exercise its contempt authority at this time. The excuses that Osborn and

plaintiff’s counsel have offered are meager. Their fear of being sanctioned by the Minnesota

court for complying with this court’s orders is hypothetical at best, and their protestations that

defendants have derailed this litigation are similarly lacking.

       Nonetheless, defendants immediately moved for contempt proceedings and sanctions—

after commencing parallel litigation across the country—without providing plaintiff’s counsel

with courtesy notice of their intent to file. This was an unwarranted overreaction. Considering

the circumstances and Osborn’s lack of history of noncompliance, holding him in contempt and

awarding sanctions at this time would be punitive and unhelpful in efficiently resolving the

underlying dispute. See Whittaker Corp. v. Execuair Corp., 953 F.2d 510, 517-18 (9th Cir.

1992) (explaining that while criminal contempt sanctions should punish defiance and vindicate

the court’s jurisdiction, civil contempt sanctions are “wholly remedial,” and should only coerce

compliance and compensate the complainant for losses sustained).

                                              ORDER

       For the above reasons, defendants’ motion (ECF #164) is granted in part in that Osborn

must sit for a deposition as soon as he and the attorneys are available and defendants’ discovery

deadline is extended to accommodate this deposition only. The motion is otherwise denied.

       IT IS SO ORDERED.

       DATED September 3, 2019.
                                                                    /s/ Youlee Yim You
                                                                  Youlee Yim You
                                                                  United States Magistrate Judge




5 – OPINION AND ORDER
